Citation Nr: 0325679	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  01-08 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to July 1978, 
and from November 1981 to September 1984.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the claim.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in August 2001, a 
transcript of which is of record.

The Board notes that the veteran had also perfected an appeal 
on the issue of entitlement to a compensable rating for 
bilateral hearing loss.  However, the veteran withdrew this 
claim in August 2001.  38 C.F.R. § 20.204.


REMAND

The veteran essentially contends that he has a current 
cervical spine disorder due to injuries sustained while on 
active duty.  His service medical records confirm treatment 
for neck problems on various occasions.  For example, in 
November 1970 he was treated for neck pain traveling down his 
left shoulder and arm.  Assessment was cervical muscle spasm.  
Subsequent records from October 1971 show treatment for 
complaints of neck pain, which was assessed as muscle strain.  
Nevertheless, his neck and spine were clinically evaluated as 
normal on subsequent service examinations conducted in July 
1972, October 1975, April 1978, September 1981, and June 
1982.

The post-service medical records reflect treatment for neck 
problems since at least 1988, and include findings of 
degenerative disc disease of the cervical spine.

VA has a duty to assist the veteran in developing facts 
pertinent to his claim, and to notify him of the evidence 
necessary to complete an application for benefits.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. § 5100 et seq. 
(West 2002).  In the case of a claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
act of service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Here, the record reflects that the RO afforded the veteran a 
VA spine examination in September 2000, at which he was 
diagnosed with degenerative disc disease C5/C6 and C6/C7 with 
residual.  However, no competent medical opinion was 
promulgated with respect to the etiology of this disability, 
to include the veteran's in-service treatment for neck 
problems.  The Board finds that clarification is required 
with respect to the etiology of the veteran's current 
cervical spine disorder in order to comply with the duty to 
assist mandated by the VCAA.  Id. 

The Board notes that it was given the authority to accomplish 
additional development of the evidence in cases on appeal 
without the need to remand that case to the RO.  67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002) (now codified at 38 C.F.R. § 
19.9(a)(2) (2002)).  However, this regulation was recently 
invalidated by the Unites States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Accordingly, this case must be remanded to the RO for 
completion of the additional development that has been deemed 
necessary in the instant case.

The RO should also consider whether any additional 
development is required pursuant to the VCAA, to include its 
notification requirements.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and 
its implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claim of the impact of the 
notification requirements on his claim. 

2.  The veteran's claims folder should be 
made available to the clinician who 
conducted the September 2000 VA spine 
examination for clarification.  This 
clinician must provide an opinion as to 
whether it is as likely as not (50 
percent or greater likelihood) that the 
veteran's current cervical spine disorder 
is causally related to active duty, to 
include his complaints of neck problems 
therein.  If the clinician determines 
that additional examination or testing is 
necessary to answer this question, it 
should be conducted.  

If the clinician who conducted the 
September 2000 VA examination is 
unavailable, then the veteran should be 
accorded a new VA orthopedic examination 
to answer this question.

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal, 
in light of the additional evidence added 
to the record.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC, and an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




